In an action for specific performance of a contract for the sale of land and for damages, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County, dated October 31, 1978, as denied the branches of his motion (1) for summary judgment against all defendants except Rob Con Enterprises, Inc., and (2) to foreclose his vendee’s lien, without prejudice to the institution of an independent action for such relief. Order affirmed insofar as appealed from, without costs or disbursements. It has long been the rule in this State, as in most others, that the vendor’s interest in realty under an executory contract of sale is subject to judgment liens to the extent that the purchase *900money remains unpaid (Moyer v Hinman, 13 NY 180; see Matter of De Stuers, 199 Misc 777, 781; 92 CJS, Vendor & Purchaser, § 307; 2 Freeman, Judgments, § 965; 3 Powell, Real Property, par 479, n 11; 5 Tiffany, Real Property [3d ed], § 1583; Simpson, Legislative Changes in the Law of Equitable Conversion by Contract, 44 Yale LJ, 559, 578). Rabin, J. P., Margett, Martuscello and Weinstein, JJ., concur.